I respectfully dissent from the majority opinion in this case because I believe the foreclosure and tortious interference claims arise out of the same transaction. Therefore, Papadelis's claim for tortious interference constitutes a compulsory counterclaim.
In August 1987, Nick Papadelis executed a note for $33,250 with First American Savings Bank, secured by a mortgage on rental property in Eastlake, Ohio. Subsequently, in October 1991, First American filed a complaint in Lake County Common Pleas Court seeking foreclosure of the property, and First American also filed a motion for a receiver, which was denied. Thereafter, in November 1991, J. Thomas Dean, acting on behalf of First American, sent a letter to tenants at the property advising them to pay rent to the receiver and not to Papadelis. In February 1992, First American filed an amended motion to appoint a receiver, and the trial court appointed J. Thomas Dean receiver. Then, in August 5, 1995, the trial court entered a default judgment and decree of foreclosure, and dismissed the receiver.
Papadelis subsequently filed a tortious interference claim against First American in Lake County Common Pleas Court, which was dismissed without prejudice, and then filed another tortious interference claim in Cuyahoga County Common Pleas Court, which gave rise to this appeal.
The relevant law for this case can be found in RettigEnterprises, Inc. v. Koehler (1994), 68 Ohio St.3d 274,626 N.E.2d 99, where the Ohio Supreme Court utilized the "logical relation" test to determine whether claims arise out of the same transaction or occurrence and held at paragraph two of its syllabus:
"The `logical relation' test, which provides that a compulsory counterclaim is one which is logically related to the opposing party's claim where separate trials on each of their respective claims would involve a substantial duplication of effort and time by the parties and the courts, can be used to determine whether claims between opposing parties arise out of the same transaction or occurrence."
Applying the logical-relation test to the facts of this case, I begin by recognizing that First American filed its foreclosure action based on a note and mortgage signed by Papadelis, and that the trial court appointed a receiver pursuant to the terms of the mortgage. Papadelis's claim for tortious interference flows logically from First American's attempt to get a receiver appointed under the mortgage, and separate trials on these matters would involve a substantial duplication of effort and time by the parties and the courts.
Thus, although the actions of First American that Papadelis claims constitute tortious interference arose after the bank filed its foreclosure action, they still arose out of the same transaction or occurrence and are distinguishable from the *Page 583 
circumstances in Yaklevich v. Kemp, Schaeffer  Rowe Co., L.P.A.
(1994), 68 Ohio St.3d 294. In Yaklevich, the Ohio Supreme Court held an abuse-of-process claim to be a permissive counterclaim because the claim arose from the events of the underlying litigation itself and did not arise from the opposing party's claim in the underlying litigation.
In this case, Papadelis's claim for tortious interference arose from events surrounding First American's attempt to get a receiver appointed. Although these events occurred during the underlying foreclosure action, they specifically arose from the provisions of the mortgage that constitute the substance of the opposing party's claim in the underlying litigation.
Therefore, because Papadelis's claim for tortious interference is logically related to the foreclosure action filed by First American Savings Bank, it arose out of the same transaction or occurrence, and accordingly, I dissent.